Citation Nr: 0943577	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  04-00 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for aortic 
insufficiency and aortic stenosis, status post aortic valve 
replacement.

2.  Entitlement to service connection for residuals of left 
wrist fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to 
December 1976.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.

In December 2006, the Board remanded the case for additional 
development.  Subsequently, in an August 2009 rating 
decision, the RO granted the Veteran's claim for service 
connection for arthritis of the left and right knees.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran testified before a Veterans Law Judge (VLJ) at 
Travel Board hearing in San Diego, California, in September 
2006.  In September 2009 correspondence, the Veteran was 
informed that the VLJ who conducted the September 2006 
hearing was no longer employed by the Board.  The law 
requires that the VLJ who conducts a hearing on an appeal 
must participate in any decision made on appeal.  38 U.S.C.A. 
§ 7107(c)(West 2002); 38 C.F.R. § 20.707 (2009).  The Veteran 
was offered the opportunity to testify at another hearing.  
Subsequently, in October 2009, the Veteran requested to 
appear before a new VLJ at his local regional office.

In accordance with 38 C.F.R. § 20.700, a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107.  
Therefore, the Veteran must be provided an opportunity to 
present testimony at a hearing before the Board may proceed 
with appellate review.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing at the RO.  All correspondence and 
any hearing transcripts regarding this 
hearing should be associated with the 
claims folder.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


